Fisher, C. J. This claim was filed January 15,1940 and the record of the case completed March 23, 1945. It is stipulated that the claim be submitted for consideration upon the Complaint, Departmental Report and Medical Reports. The entire record consists of the Complaint, Stipur lation, Order to Show Cause, Stipulation, Departmental Report at time of claimant’s illness. Subsequent Doctor’s Report dated August 20, 1944, Stipulation, and Waiver of Brief and Argument by respondent. The record discloses that claimant became ill with typhoid fever while employed at the Manteno State Hospital on August 7, 1939. He seeks an award for permanent partial disability, and for medical care and expenses incurred during his illness. It is disclosed, by stipulation, that claimant was incapacitated from August 7, 1939 to November 7, 1939 when he returned to his former employment at the same rate of pay. During his disability he was paid the sum of $217.17 for non-produictive time, which sum exceeds any amount that could be due him as compensation for temporary disability under the Workmen’s Compensation Act of this State. There is no evidence whatever to sustain claimant’s allegation of permanent partial disability or medical expenditures, and the claim, therefore, cannot be allowed. The claim for an award is denied.